      Case 2:19-cv-03891-CFK Document 1 Filed 08/28/19 Page 1 of 4


                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,
c/o UNITED STATES ATTORNEY
615 CHESTNUT STREET SUITE 1250
PHILADELPHIA PA 19106-4476,

                  Plaintiff

           v.                                CIVIL ACTION NO. 19-cv-

GERALD D. ROBINSON
807 CONNELL AVENUE
LANSDOWNE PA 19050

                  Defend.ant

                               COMPLAINT

          By way of its Complaint in this action, the United

States of America alleges the following:

                               NATURE OF THE CASE

          1.      This action is brought under the False Claims

Act, 31 U.S.C.    §   3729, e t ~ ' and in equity.

          2.     The United States alleges that the defend.ant

fraudulently obtained annuity benefits from the U.S. Railroad

Retirement Board (nU.S.R.R.B."), a federal agency.

                               THE PARTIES

          3.     Plaintiff is the United States of America.

          4.    Defendant is Gerald D. Robinson, who resides at

807 Connell Avenue, Lansdowne PA 19050.

                        JURISDICTION AND VENUE

          5.     This action arises under 28 U.S.C.      §   1345 and 31
      Case 2:19-cv-03891-CFK Document 1 Filed 08/28/19 Page 2 of 4



U.S.C.   §   3729, and this Court has jurisdiction pursuant to each

named statute.

              6.       Venue is proper in the Eastern District of

Pennsylvania pursuant to 31 U.S.C.         §   3732(a) because i t is in

this judicial district where the defendant may be found,

resides, or transacts business, and in which acts proscribed by

31 U.S.C.     §     3729 occurred.

                            FACTUAL ALLEGATIONS

              7. For the sickness insurance claim period beginning

October 6, 2016 through the sickness insurance claim period

beginning July 20, 2017, defendant Robinson submitted twenty-two

false claims, to the "U.S.R.R.B.", for sickness insurance

benefits while gainfully employed by Complete Health Care

Services, resulting in his theft of $12,590.31 in U.S.R.R.B.

benefits.

             7. Defendant Robinson has admitted that        qe
fraudulently received $12,590.31 in U.S.R.R.B. benefits.

                           COUNT I:   FALSE CLAIMS ACT

             8 ..    The foregoing paragraphs are incorporated herein

by reference and re-alleged as if fully set forth. .
                                                                           '\
             9.      These activities of Defendant violated the False

Claims Act, in that he knowingly submitted false claims to the



                                       2
      Case 2:19-cv-03891-CFK Document 1 Filed 08/28/19 Page 3 of 4


 U.S.R.R.B. while gainfully employed by Complete Health Care

 Services in violation of 31 U.S.C. § 3729(a) (1).

           10. The United States was damaged as a result.

           WHEREFORE, Plaintiff the United States of America

 demands judgment in its favor and against Defendant, and relief

 as follows:

                 a.   An amount equal to the number of false or

fraudulent claims which will be proven at trial, multiplied as

provided for in 31 U.S.C.    §   3729(a);

                 b.   Three times the total amount of damages

sustained by the United States because of the acts complained of

in this count;

                 c.   Costs of this action; and

                 d.   Such other and further relief as the Court

shall deem proper.

                 COUNT II:   UNJUST ENRICHMENT

          11. The foregoing paragraphs are incorporated herein

by reference as if fully set forth.

          12. The conduct described in the foregoing paragraphs

caused Defendant to receive benefits from the United States.

          13. Under the circumstances described in the foregoing

paragraphs, as between the United States and Defendant,



                                    3
     Case 2:19-cv-03891-CFK Document 1 Filed 08/28/19 Page 4 of 4


retention by Defendant of the benefits conferred by the United

States would be unjust.

          WHEREFORE, Plaintiff the United States of .America

demands judgment in its favor and against Defendant, and relief

as follows:

                a.   An amount equal to the gain to the Defendant

as a result of the activities complained of;

                b.   Interest according to law;

                c.   Costs of this action; and,

                d.   Such other and further relief as this Court

may deem proper.

                                 WILLIAM McSWAIN
                                 United States Attorney




                                GG0RYB.DAVID
                                Assistant United States Attorney
                                Chief, Civil Division




                                {dl (,,c dJ.,L0M· r
                                 icfun M. BERNSTEIN
                                Assistant United States Attorney
                                                                    \(

                                615 Chestnut Street Suite 1250
                                Philadelphia PA 19106-4476
                                (215) 861-8334
                                (215) 861-8618


                                  4
     Case 2:19-cv-03891-CFK Document 1-1 Filed 08/28/19 Page 1 of 2
                (;Y\L-
                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF .AMERICA,
 c/o UNITED STATES ATTORNEY
 615 CHESTNUT STREET SUITE 1250
 PHILADELPHIA PA 19106-4476,

                  Plaintiff,

           v.                              CIVIL ACTION NO. 19-cv-    ~i~ \
GERALD D. ROBINSON
805 CONNELL AVENUE
LANSDOWNE PA 19050,

                  Defendant

                           CONSENT TO JUDGMENT

           Plaintiff the United States of America and Defendant

Gerald D. Robinson consent to judgment ;n favor of the United

States and against Gerald D. Robinson, in the amount of

$25,180.62.

           Payment shall proceed in accordance with the agreement

of the parties.




DATED:
    Case 2:19-cv-03891-CFK Document 1-1 Filed 08/28/19 Page 2 of 2

                           CONSENT JUDGMENT

          AND NOW, this          day of                        I   2019,

upon consideration of the parties' Consent to Judgment, i t is

hereby ORDERED that judgment in favor of Plaintiff the United

States of America and against Defendant Gerald D. Robinson is

entered in the amount of $25,180.62.




                                       UNITED STATES DISTRICT JUDGE
" " ""' 02M)
                                   Case 2:19-cv-03891-CFK Document 1-2 Filed 08/28/19 Page 1 of 5
                                                   L;~                          CIVIL COVER SHEET
The JS 44 CIVIi cover sheet and the mformat1on contamed herem neither replace nor supplement the filmg and service ofpleadmgs or other papers as required by law, except as
                                                                                                                                                                                 11 L,\] 'b iq I
provided by local rules of court ThIS form, approved by the Jud1c1al Conference of the limted States m September 1974, 1s requ!fed for the use of the Clerk of Court for the
purpose ofm1t1atmg the CIVIi docket sheet fSF.l lNSTRUCTlONS ON NEXT PAGE Of THIS fORM1

I. (a) PLAl~TIFFS                                                                                                   DE.FE~DANTS
      United States of America, c/o United States Attorney, 615                                                      Gerald D Robinson, 807 Connell Avenue, Lansdowne. PA 19050
Chestnut Street, Suite 1250. Philadelphia. PA 19106-4476
     (b) County of Residence of F!fst Listed Plamt1ff                   Phila~elphia                                County of Residence of First Listed Defendant                    Delaware
                                   (l,XCEP TIN US Pl.AINTlff CASES)                                                                                   (IN US PLAINT/Ff CASES ONLY)
                                                                                                                    NOTI        IN LAND CONDEMNA IION CASES. l5Sf THE LOCATION Of
                                                                                                                                THE TRACT OF LAND INVOLVED


            Attorneys /Firm Name, Address and Telephone Number;                                                      Attorneys (!J Known/




              IS OF Jl;RISDICTION (Place an                     ''X" mOneBoxOnlyJ                      III. CITIZENSHIP OF PRINCIPAL p ARTIES (Place an                                         . X' m One Box/or Plamtt/f
                                                                                                                (For D1versUy Cases OnhJ                                                and One Box for Defendant)
                                       ., 3 Federal Question                                                                           PTF              DEF                                             PTF      DEF
                                                     (US (jovemmenl Not a Party}                           Citizen of I1ns State       r:, I            cJ      I   Incorporated or Pnnc1pal Place       cJ 4    ::::J 4
                                                                                                                                                                      of Business In Tius State

::::J 2   l' S Government                  cl 4    D1vers1ty                                               Citizen of Another State         '.J 2        n      2   Incorporated and Pnnc1pal Place         ::J 5   cl 5
            Defendant                                f/ndicate Ci11zenship of Parttes tn Item Ill)                                                                     of Busmess In Another State

                                                                                                                                            :'.'J 3      '.'J   3   Foreign NatJon                                  ::::J 6




n 110 Insurance
:'.'J 120 Manne                       ::::J 310 Airplane                  cl 36 5 Personal Injury ·
cJ I 30 Miller Act                    ::::J 315 Airplane Product                   Product Liab1hty
cJ 140 N egotlabl e lnstrwnent                   L1ab1hty                 CJ 36 7 Health Caret
n 150 Recovery of Overpayment         cl 320 Assault, Libel &                   Pharmaceutical
          & Enforcement of Judgment              Slander                         Personal Injury                                                                                            0 Banks and Bankmg
::::J 151 Medicare Act                cl 330 Federal Employers                  Product Liability                                                                                      cl 450 Commerce
cl 152 Recovery of Defaulted                     Liability                cl 368 Asbestos Personal                                                                                     cl 460 Deportation
          Student Loans               cl 340 Manne                               !nJury Product                                                                                        ::::J 470 Racketeer Influenced and
          (Excludes Veterans)         cl 34 5 Manne Product                       Liability                                                                                                   C orrnpt Orgarnzatlons
cl 153 Recovery of Overpayment                   Liab1hty                   PERSONAL PROPERTY                                                                                          cJ 480 Consumer Credit
          of Veteran's Benefits       ::::J 350 Motor Velucle             0 370 Other Fraud                cl 710 Fau Labor Standards                                                  cl 485 Telephone Consumer
cl 160 Stockholders Swts              cl 355 Motor Velucle                cl 371 Truth m Lendmg                    Act                                                                         Protecllon Act
n     190 Other Contract                        Product Liab1hty          cl 380 Other Personal            cl 720 Labor/Management                                                     '.J 490 Cable/Sat rv
cl 195 Contract Product Liability     :"J 360 Other Personal                      Property Damage                     Relations                                                        cl 850 Secunt1es/Commod11Ies/
cl 196 Franchtse                                lnJury                    '.'J 385 Property Damage         ::::J 740 Railway Labor Act                                                         Exchange
                                      cl 362 Personal InJury ·                    Product L1ab1hty         cl 75 I Family and Medical                                                  cJ 890 Other Statutory Ac!Jons
                                                Medical Mal ractlce                                                   Leave Act                                                  cl 891 Agncultural Acts
                                            ,,;C                                                           cJ 790 Other Labor L1t1gat10n          t-""',IIE=»="i!!::;RA:=·-====-;cl 893 E.nv1ronmental Matters
cl 210 Land Condenmat1on              ::::J 440 Other Ovd Rights     Habeas Corpns:                        cJ 791 Employee Retuement               0 870 Taxes (l: S Plamt1ff    ::::J 895 Freedom of Infonnauon
'1 220 Foreclosure                    cl 441 Voting               cl 46 l Aben Detamee                             • Income Secunty Act                       or Defendant)                    Act
'.J 2 30 Rent Lease & Ejectment       '"J 442 Employment          cl 510 Motions to Vacate                                                         ::::J 87 I IRS- Third Party         cl 896 Arb1tra11on
::::J 240 I orts to Land              ::::J 44 3 Housmg1                  Sentence                                                                            26 l5SC 7609             cJ 899 Adrmmstrauve Procedure
::::J 24 5 Tort Product L1ab1hty                 Accornmodatmns   cl 5 30 General                                                                                                             Act/ReY1ew or Appeal of
cl 290 All Other Real Property        cl 445 Amer w•D1sabiht1es · cl 535 Death Penalty                                                                                                        Agency Dec1s1on
                                                 Employment          Other:                                ::::J 462 Naturahzatlon Application                                         cl 950 C'onstltutlonahty of
                                      cJ 446 Amer w,D1sab1ht1es , cJ 540 Mandamus & Other                  cJ 465 Other hmmgrat1on                                                            State Statutes
                                                 Other            cl 5 50 CIVIi Rights                            Actions
                                      cl 448 Educallon            cl 555 Pnson Condition
                                                                  cJ 560 Civtl Detamee ,
                                                                          Condillons of
                                                                          Confinement


                                   Removed from                ~    3    Remanded from                :J 4 Reinstated or      ~   5 I ransferred from               ~   6 Mult1d1stnct           8 8 Mult1d1stnct
                                   State Court                           Appellate Coun                    Reopened                 Another Distnct                       L1t1gat1on -               L 1t1gat1on -
                                                                                                                                      (specify}                           Transfer                  Direct File
                                             Cite the t: S Cn,11 Statute under which you are fil m_g (Do not ci~eJurisdictional statutes unless diverstly/
                                             False Claims Act, 31 U.S C Section 3729 and 28 u SC. Section 1345
                        FACTION 1 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                             Bnef descnpt10n of cause
                                             fraudulently obtaining annuity benefits from the U S Railroad Retirement Board
VII. REQGESTED I'.'/ :::J CHECK IF TIIlS IS A Cl.ASS ACTI0"'1                                                 DEMA1'D $                                         CHECK YES only 1f demanded m complamt
     COMPLAINT:            UNDERRCLE23,FRCvP                                                                                                                    Jt:RYDEMAND:         ~ Yes    -~No
vm. RELATED CASE(S)
     IF ANY
                         (See mstn,cllon$J
                                           JUDGE                                                                                                                                         AUG 2_8_ 2n19·
DATE                                                                          SIGNA nJRF OF A TIORNEY OF RE.CORD
                                       I     ~                               Richard M. Bernstein. AU
FOR OFFICE US

    RECEIPT#                       AMOl,1'/1                                      APPL YING IFP                                   Jt:DGE                                   MAG JVDGE
                              Case 2:19-cv-03891-CFK Document 1-2 Filed 08/28/19 Page 2 of 5
JS 44 Reverse (Rev 02.'l 9)


                      INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the mformation contained herein neither replaces nor supplements the filings and service of pleadmg or other papers as
reqmred by law, except as provided by local rules of court. This form, approved by the Jud1c1al Conference of the United States m September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the CIVll docket sheet Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complamt filed. The attorney filmg a case should complete the form as follows·

1.(a)    Plaintiffs-Defendants. Enter names (last, first, middle imtial) of plamtlff and defendant If the plamtiff or defendant 1s a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official withm a government agency, identify first the agency and
         then the official, givmg both name and title
  (b)    County of Residence. For each civil case filed, except lJ S plamtiffcases, enter the name of the county where the first listed plaint1ffres1des at the
         time of filing. ln U.S. plaintiff cases, enter the name of the county m which the first hsted defendant resides at the time of filmg. (NOTE In land
         condemnation cases, the county of residence of the "defendant" 1s the location of the tract ofland involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record If there are several attorneys, list them on an attachment, noting
         m this section "(see attachment)"

II.      Jurisdiction. The basis of Jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that iurisdict10ns be shown m pleadmgs Place an "X"
         m one of the boxes If there 1s more than one basis of Jurisdiction, precedence is given in the order shown below.
         Cmted States plamtiff. (I) Jurisdiction based on 28 U.S C. 1345 and 1348. Smts by agencies and officers of the Cmted States are mcluded here
         United States defendant (2) When the plamtiff1s suing the Cmted States, its officers or agencies, place an "X" m this box.
         Federal question. (3) This refers to smts under 28 lJ SC 1331, where Jurisdict10n arises under the Const1tut1on of the Cmted States, an amendment
         to the Constitution, an act of Congress or a treaty of the Cnited States In cases where the C S is a party, the C S plamtiff or defendant code takes
         precedence, and box I or 2 should be marked.
         Diversity of c1tu.ensh1p. (4) This refers to suits under 28 C.S C. 1332, where parties are c1tu.ens of different states. When Box 4 1s checked, the
         citizenship of the different parties must be checked. (See Section III below; !'iOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 1s to be completed 1f d1vers1ty of c1tizensh1p was mdicated above Mark this
         section for each prmc1pal party

IV.      !'iature of Suit. Place an "X" m the appropriate box If there are multiple nature of suit codes associated with the case, pick the nature of smt code
         that 1s most applicable. Click here for Nature ofSmt Code Descriptions.

V.       Origin. Place an "X" m one of the seven boxes.
         Original Proceedmgs. (I) Cases which originate m the United States district courts.
         Removed from State Court. (2) Proceedmgs mitiated m state courts may be removed to the d1str1ct courts under Title 28 CS C, Section 1441
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action t:se the date of remand as the filmg
         date.
         Remstated or Reopened. (4) Check this box for cases reinstated or reopened m the district court. Use the reopening date as the filing date.
         Transferred from Another D1str1ct (5) For cases transferred under Title 28 USC Sect10n 1404(a) Do not use this for w1thm d1str1ct transfers or
         multidistr1ct lit1gat1on transfers
         Mult1d1strict L1tigat1on - Transfer (6) Check this box when a multid1strict case 1s transferred into the d1str1ct under authority of Title 28 C.S C.
         Sect10n 1407.
         Multid1str1ct Lit1gat1on Direct File. (8) Check this box when a mult1d1strict case 1s filed in the same district as the Master MDL docket PLEASE
         !'iOTE THAT THERE IS !'iOT A."1 ORIGL"J CODE 7. Origm Code 7 was used for h1stoncal records and 1s no longer relevant due to changes m
         statue

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a bnef descript10n of the cause. Do not cite jurisdictional
         statutes unless diversity. Example· U.S. Civil Statute. 47 t;SC 553 Brief Descnpt1on Cnauthonzed reception of cable service

VII.     Requested in Complaint. Class Action Place an "X" in this box if you are filmg a class action under Rule 23, I- R Cv.P
         Demand. In this space enter the actual dollar amount being demanded or md1cate other demand, such as a prehmmary inJunctlon.
         Jury Demand. Check the appropriate box to indicate whether or not a jury 1s being demanded.

VIII.    Related Cases. This section of the JS 44 1s used to reference related pendmg cases, 1f any If there are related pendmg cases, msert the docket
         numbers and the correspondmg judge names for such cases


Date and Attorney Signature. Date and sign the civil cover sheet
                              Case 2:19-cv-03891-CFK Document 1-2 Filed 08/28/19 Page 3 of 5
n {.,;
~ "f"" II
       f'                                                 FOR THE EASTER., D'.STRl~ OF PIC,NSYLVANIA
                                                                UNITEDDE~STIAG~,F'A:sTDIOIS:RFOICR!TMCOCRT


                         (to be used by counsel or prose plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

 Address of Plaintiff:
                                                   615 Chestnut Street, Suite 1250, Philadelphia, PA 19106-4476

 Address of Defendant:
                                                                     807 Connell Avenue, Lansdowne, PA 19050,

 Place of Accident, Incident or Transaction· · -



  RELATED CASE, IF ANY:

  Case Number _              _ __                                    Judge: _ _        _       _       _       _                    Date Terminated·

  Civil cases are deemed related when Yes is answered to any of the following quest1om,

        Is this case related tb property included in an earlier numbered suit pendmg or withm one year                                 YesD                  l'io[{J
        previously terminated action in this court'>

  2.    Does this case mvolve the same issue of fact or grow out of the same transaction as a pnor smt                                 YesD                  No[{]
        pendmg or Within one year previously terminated action m this court?

  3     Does this case involve the validity or mfrmgement of a patent already m suit or any earlier
        numbered case pending or Withm one year previously terminated action of this court?
                                                                                                                                       YesO                  ~o   [{J
  4.    Is this case a second or successive habeas corpus, social security appeal, or prose clVll rights                               YesD                  No[{]
        case filed by the same mdiv1dual?

  I certify that. to my knowledge, the Withm case
  this court except as noted,bove.      ·
                                                              D
                                                                         d
                                                                  is / I!] is not related to any                   now pending or w1(h1e year prev10usly terminated action m



                                              t{
                                                                                           /   /


  DA TE -            -    _yf v1i._                  i_ -         ·-      1,tl;;f-,!I p
                                                                                       1
                                                                                                   ~       Se Plaintiff   {   -               -=to~~# ~f ~lz?tle)


  CIVIL: (Place a 'Ii in one category only)

 A.             Federal Question Cases:                                                            B.      Diversity Jurisdiction Cases:

 01         indemmty Contract, Marine Contract, and All Other Contracts                            01              Insurance Contract and Other Contracts
 0      2.  FELA                                                                                   0 2             Airplane Personal lnJury
 0      3.  Jones Act-Personal lnJury                                                              0 3.            Assault, Defamation
 0      4.  Antitrust                                                                              0 4             Marine Personal Injury
                                                                                                   0 s
 80 ~   7
            Patent
            Labor-Management Relations
            ClVII Rights
                                                                                                   0 6
                                                                                                   0 7
                                                                                                                   Motor Vehicle Personal Injury
                                                                                                                   Other Personal InJury (Please specify)
                                                                                                                   Products Liability
 D      8. Habeas Corpus                                                                           D s             Products Liability - Asbestos
                                                                                                   0               All other D1vers1ty Cases
 80     9   Secunt1es Act(s) Cases
        10. S0c1al Secunty Review Cases
        11. All other Federal Question Cases
                                                                                                           9
                                                                                                                   (Please specify) _ _

            (Please specify) . False Claims~ 31 U S.C. Section 3729



                                                                               ARBITRATION CERTIFICATION
                                                       (The effect of this certtficatlon ts to remove the case from elzg1b1/zty for arbitration)

  I,                                                    _ _ , counsel of record or prose plamtiff, do hereby certify



       D       Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best ofmy knowledge and belief, the damages recoverable in this civil action case
               exceed the sum of $150,000.00 exclusive of interest and costs:


       D       Relief other than monetary damages 1s sought.

                                                                                                                                              AUG 28 2019
  DATE                                                                                Sign here 1f apphcable
                                                                             Attorney-at-Law I Pro Se Plamtt!J                                 Attorney ID   # (if applicable)

  NOTE A tnal de novo will be a tnal by Jury only 1fthere has been compliance with FR C P 38

 Ov 609 (5i]O t 8)
                     Case 2:19-cv-03891-CFK Document 1-2 Filed 08/28/19 Page 4 of 5

                                       Civil Justice Expense and Delay Reduction Plan
                                      Section 1:03 - Assignment to a Management Track

            (a)          The clerk of court will assign cases to tracks (a) through (d) based on the initial pleading.

           (b)           In all cases not appropriate for assignment by the clerk of court to tracks (a) through (d), the
·,'    plaintiff shall submit to the clerk of court and serve with the complaint on all defendants a case management
       track designation form specifying that the plaintiff believes the case requires Standard Management or Special
    "' Management. In the event that a defendant does not agree with the plaintiff regarding said designation, that
       defendant shall, with its first appearance, submit to the clerk of court and serve on the plaintiff and all other
       parties, a case management track designation form specifying the track to which that defendant believes the case
       should be assigned.

            (c)        . The court may, on its own initiative or upon the request of any party, change the track
        assignment of any case at any time.

            (d)          Nothing in this Plan is intended to abrogate or limit a judicial officer's authority in any case
        pending before that judicial officer, to direct pretrial and trial proceedings that are more stringent than those of
        the Plan and that are designed to accomplish cost and delay reduction.

             (e)        Nothing in this Plan is intended to supersede Local Civil Rules 40. l and 72.1, or the procedure
        for random assignment of Habeas Corpus and Social Security cases referred to magistrate judges of the court.

                                     SPECIAL MANAGEMENT CASE ASSIGNMENTS
                                      (See §1.02 (e) Management Track Definitions of the
                                       Civil Justice Expense and Delay Reduction Plan)

             Special Management cases will usually include that class of cases commonly referred to as "complex
        litigation" as that term has been used in the Manuals for Complex Litigation. The first manual was prepared in
         1969 and the Manual for Complex Litigation Second, MCL 2d was prepared in 1985. This term is intended to
        include cases that present unusual problems and require extraordinary treatment. See §0.1 of the first manual.
        Cases may require special or intense management by the court due to one or more of the following factors: (I)
        large number of parties; (2) large number of claims or defenses; (3) complex factual issues; (4) large volume of
        evidence; (5) problems locating or preserving evidence; (6) extensive discovery; (7) exceptionally long time
        needed to prepare for disposition; (8) decision needed within an exceptionally short time; and (9) need to decide
        preliminary issues before final disposition. It may include two or more related cases. Complex litigation
        typically includes such cases as antitrust cases; cases involving a large number of parties or an unincorporated
        association of large membership; cases involving requests for injunctive relief affecting the operation of large
        business entities; patent cases; copyright and trademark cases; common disaster cases such as those arising from
        aircraft crashes or marine disasters; actions brought by individual stockholders; stockholder's derivative and
        stockholder's representative actions; class actions or potential class actions; and other civil (and criminal) cases
        involving unusual multiplicity or complexity of factual issues. See §0.22 of the first Manual for Complex
        Litigation and Manual for Complex Litigation Second, Chapter 33.
                   Case 2:19-cv-03891-CFK Document 1-2 Filed 08/28/19 Page 5 of 5

                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PE'.'lNSYLVANIA

                          CASE MANAGEMENT TRACK DESIGNATION FORM

          C~ITED STATES OF AMERICA,
                          Plaintiff,

                           V.                                  Civil Action ~o.

          GERALD D. ROBP.-JSON,
                           Defendant.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for plaintiff
shall complete a Case .'.\1anagement Track Designation Form in all civil cases at the time of filing the
complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse side of this
form.) In the event that a defendant does not agree with the plaintiff regarding said designation, that
defendant shall, with its first appearance, submit to the clerk of court and serve on the plaintiff and all
other parties, a Case Management Track Designation Form specifying the track to which that defendant
believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus -- Cases brought under 28 U.S.C. § 2241 through§ 2255.                        ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                              ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                       ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)

(f) Standard Management                     not fall into any one of the other tracks.
                                                           (

 08/28/2019                                                         Plaintiff United States o
Date                                                                          Attorney for

 215-861-8334                215-861-8564                            Richard. Bemstein(@.usdoj.gov
Telephone                   Fax ~umber                                E-Mail Address
(Civ. 660) 10/02




                                                                                          AUG 2 8 2019·.
